UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7044 THE DREYFUS SOCIALLY RESPONSIBLE GROWTH FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 06 /30 /11 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover The Dreyfus Socially Responsible Growth Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for The Dreyfus Socially Responsible Growth Fund, Inc., covering the six-month period from January 1, 2011, through June 30, 2011. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Although 2011 began on an optimistic note amid encouraging economic data, by midyear investors returned to a more cautious outlook. The U.S. and global economies continued to grow over the reporting period, but at a relatively sluggish pace. First, manufacturing activity proved unsustainably strong in late 2010 and early 2011, leading to a subsequent slowdown in new orders. Second, turmoil in the Middle East drove oil prices higher and produced an inflationary drag on real incomes.Third, natural and nuclear disasters in Japan added to upward pressure on energy prices, and these unexpected events disrupted the global supply chain, especially in the automotive sector. Finally, in the United States, disappointing labor and housing markets weighed on investor sentiment. As a result, U.S. stocks generally produced only modest gains over the first half of the year. We expect economic conditions to improve over the second half of 2011. Inflationary pressures appear to be peaking in most countries, including the United States, and we have already seen energy prices retreat from their highs. In addition, a successful resolution to the current debate regarding government spending and borrowing, without major fiscal tightening over the near term, should help avoid a serious disruption to the domestic economy. To assess how these and other developments may affect your investments, we encourage you, as always, to speak with your financial advisor. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation July 15, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2011, through June 30, 2011, as provided by Jocelin A. Reed, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2011,The Dreyfus Socially Responsible Growth Fund’s Initial shares produced a total return of 6.70%, and the fund’s Service shares returned 6.55%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s 500 Composite Stock Price Index (the “S&P 500 Index”), produced a total return of 6.01% for the same period. 2 Stocks rallied early in the year as an economic recovery appeared to gain traction, but renewed concerns later caused the market to give back some of its gains.The fund produced higher returns than its benchmark, mainly due to successful stock selections in the information technology, health care and financials sectors. The Fund’s Investment Approach The fund seeks capital growth, with current income as a secondary objective. To pursue these goals, the fund invests at least 80% of its assets in the common stocks of companies that, in our opinion, meet traditional investment standards while simultaneously conducting their businesses in a manner that contributes to the enhancement of the quality of life in America. In selecting stocks, we use quantitative research to identify and rank stocks within an industry or sector. Next, using fundamental analysis, we designate the most attractive of the higher ranked securities as potential purchase candidates. We then evaluate whether each company meets the fund’s socially responsible investment criteria in order to determine whether the company is eligible for purchase or retention by the fund.With respect to those eligible securities, we then select investments that we consider to be the most attractive based on financial considerations. The fund normally focuses on large-cap growth stocks; however, the fund also may invest in value-oriented stocks, midcap stocks and small-cap stocks. Shifting Sentiment Sparked Heightened Volatility Investors’ outlook on the market had improved dramatically by the start of 2011 due to improvements in employment, consumer spending and The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) corporate earnings. However, the market rally was interrupted in February when political unrest in the Middle East led to sharply rising crude oil prices, and again in March when natural and nuclear disasters in Japan threatened one of the world’s largest economies. Nonetheless, investors proved resilient, and the U.S. stock market rebounded from these shocks. In late April, investor sentiment began to deteriorate in earnest when Greece appeared headed for default on its debt, U.S. economic data proved disappointing and the debate regarding U.S. government spending and borrowing intensified. Stocks suffered heightened volatility as newly risk-averse investors shifted their focus from economically sensitive industry groups to those that historically have held up well under uncertain economic conditions. Stock Selection Strategy Effective in Several Sectors Our security selection strategy proved especially successful in the information technology sector. Microchip manufacturer National Semiconductor was acquired at a premium byTexas Instruments. Storage equipment specialist EMC benefited from rising demand for the corporate data centers used in the trend toward “cloud computing,” in which businesses manage applications and data over the Internet. Consulting services provider Accenture gained value as corporations sought help in building the infrastructure required for cloud computing. The fund’s health care holdings exceeded market averages through an emphasis on biotechnology firms over large pharmaceutical companies. For example, Biogen Idec gained value when a new treatment for cerebral palsy appeared to be well received by European regulators. Managed care providers Aetna and Humana advanced due to higher profit margins as the rise of medical costs decelerated. In the consumer staples sector, organic grocer Whole Foods Market saw increased traffic and higher spending among higher-income customers. Although the financials sector fared relatively poorly overall, the fund scored successes by favoring asset managers over large banks. Disappointments included underweighted exposure to the energy sector and lagging stock selections such as Forest Oil, which was hurt by a glut of natural gas, andVenoco, which encountered problems with a California shale oil project. Due to social responsibility considerations, the fund did not own some of the sector’s better performers, such as ExxonMobil. The fund also avoided aerospace and defense contractors, such as Boeing, in the industrials sector, missing out on the industry’s relatively strong returns. 4 Positioned for a More Selective Environment Although a number of headwinds remain, we expect the economic recovery to persist. However, we believe that investors are likely to become more selective, favoring companies that can produce consistent revenues and earnings in a slow-growth economy. In our judgment, our bottom-up security selection process may be particularly well suited to such an environment. Technology Companies Respond to Security Concerns Our search for socially responsible businesses led us to a number of information technology companies with diverse workforces and sound environmental policies. In addition, with the advent of “cloud computing” in which data and applications are managed remotely, technology providers have paid greater attention to the security of users’ information, including protecting sensitive financial information from hackers. Fund holdings such as Microsoft, International Business Machines,Accenture,Apple and Google are confronting the challenges of protecting the end user information and privacy in unique ways. We believe these issues will pose both significant risks and opportunities for technology companies for years to come. July 15, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in The Dreyfus Socially Responsible Growth Fund, Inc. from January 1, 2011 to June 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.31 $5.58 Ending value (after expenses) $1,067.00 $1,065.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2011 Initial Shares Service Shares Expenses paid per $1,000 † $4.21 $5.46 Ending value (after expenses) $1,020.63 $1,019.39 † Expenses are equal to the fund’s annualized expense ratio of .84% for Initial Shares and 1.09% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2011 (Unaudited) Common Stocks—99.6% Shares Value ($) Consumer Discretionary—11.1% Best Buy 66,400 a 2,085,624 Discovery Communications, Cl. A 86,400 b 3,538,944 J.C. Penney 37,400 1,291,796 Limited Brands 69,850 2,685,733 McDonald’s 26,775 2,257,668 McGraw-Hill 69,850 2,927,413 Nordstrom 27,100 1,272,074 O’Reilly Automotive 19,400 b 1,270,894 Staples 76,900 1,215,020 Target 40,300 1,890,473 TJX 74,625 3,920,051 Weight Watchers International 27,875 2,103,726 Consumer Staples—8.7% Church & Dwight 82,800 3,356,712 Coca-Cola Enterprises 41,700 1,216,806 Costco Wholesale 69,800 5,670,552 Hershey 49,200 2,797,020 Kimberly-Clark 20,475 1,362,816 Procter & Gamble 42,625 2,709,671 Whole Foods Market 56,550 3,588,097 Energy—6.1% Devon Energy 48,850 3,849,868 EnCana 34,900 1,074,571 Forest Oil 86,300 b 2,305,073 ION Geophysical 322,200 a,b 3,048,012 Nexen 144,725 3,256,312 Venoco 78,323 a,b 997,835 Financial—13.3% Berkshire Hathaway, Cl. B 34,300 b 2,654,477 Comerica 72,300 2,499,411 Discover Financial Services 93,000 2,487,750 First Horizon National 175,820 1,677,323 Franklin Resources 21,200 2,783,348 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Investment Technology Group 79,750 b 1,118,095 KeyCorp 305,600 2,545,648 Nasdaq OMX Group 75,800 b 1,917,740 PNC Financial Services Group 67,150 4,002,811 State Street 39,300 1,772,037 T. Rowe Price Group 44,700 2,697,198 Travelers 42,350 2,472,393 Waddell & Reed Financial, Cl. A 87,350 3,175,173 Health Care—12.9% Amgen 31,575 b 1,842,401 AstraZeneca, ADR 41,950 a 2,100,437 Becton Dickinson & Co. 30,875 2,660,499 Biogen Idec 37,500 b 4,009,500 Bristol-Myers Squibb 137,900 3,993,584 CareFusion 48,900 b 1,328,613 DaVita 27,100 b 2,347,131 Gilead Sciences 59,850 b 2,478,389 Humana 41,800 3,366,572 Kinetic Concepts 44,700 b 2,576,061 Life Technologies 53,100 b 2,764,917 Novartis, ADR 22,600 1,381,086 Industrial—11.1% Brink’s 40,650 1,212,590 Caterpillar 34,800 3,704,808 Cummins 29,100 3,011,559 Donaldson 22,525 1,366,817 Eaton 46,600 2,397,570 Emerson Electric 52,025 2,926,406 Fluor 22,300 1,441,918 General Electric 299,700 5,652,342 Ryder System 37,825 2,150,351 United Technologies 29,775 2,635,385 Information Technology—23.9% Accenture, Cl. A 20,000 1,208,400 8 Common Stocks (continued) Shares Value ($) Information Technology (continued) Apple 13,950 b 4,682,597 Applied Materials 89,300 1,161,793 Avnet 44,375 b 1,414,675 CA 74,750 1,707,290 Cisco Systems 301,175 4,701,342 EMC 118,025 b 3,251,589 First Solar 9,600 a,b 1,269,792 Google, Cl. A 8,950 b 4,532,101 Hewlett-Packard 64,600 2,351,440 Intel 169,550 3,757,228 International Business Machines 46,475 7,972,786 Microsoft 318,600 8,283,600 Oracle 106,675 3,510,674 QUALCOMM 70,425 3,999,436 Symantec 76,950 b 1,517,454 Western Union 90,325 1,809,210 Materials—7.0% Alcoa 289,100 4,585,126 Ball 75,000 2,884,500 Domtar 28,900 2,737,408 Ecolab 42,100 2,373,598 Reliance Steel & Aluminum 49,400 2,452,710 Sigma-Aldrich 24,500 1,797,810 Telecommunications—3.0% Metropcs Communications 214,800 b 3,696,708 Verizon Communications 95,100 3,540,573 Utilities—2.5% Consolidated Edison 35,800 1,905,992 Sempra Energy 55,650 2,942,772 WGL Holdings 26,575 1,022,872 Total Common Stocks (cost $203,020,740) The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $923,000) 923,000 c Investment of Cash Collateral for Securities Loaned—1.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,391,547) 4,391,547 c Total Investments (cost $208,335,287) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% ADR—American Depository Receipts a Security, or portion thereof, on loan.At June 30, 2011, the value of the fund’s securities on loan was $4,299,766 and the value of the collateral held by the fund was $4,391,547. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Information Technology 23.9 Materials 7.0 Financial 13.3 Energy 6.1 Health Care 12.9 Telecommunications 3.0 Consumer Discretionary 11.1 Utilities 2.5 Industrial 11.1 Money Market Investments 2.2 Consumer Staples 8.7 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2011 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $4,299,766)—Note 1(b): Unaffiliated issuers 203,020,740 237,916,577 Affiliated issuers 5,314,547 5,314,547 Cash 28,294 Dividends receivable 291,698 Prepaid expenses 17,916 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(c) 152,274 Liability for securities on loan—Note 1(b) 4,391,547 Payable for shares of Common Stock redeemed 175,016 Accrued expenses 76,884 Net Assets ($) Composition of Net Assets ($): Paid-in capital 223,085,209 Accumulated undistributed investment income—net 935,790 Accumulated net realized gain (loss) on investments (20,143,525) Accumulated net unrealized appreciation (depreciation) on investments 34,895,837 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 231,989,122 6,784,189 Shares Outstanding 7,334,619 215,715 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2011 (Unaudited) Investment Income ($): Income: Cash dividends (net of $13,264 foreign taxes withheld at source): Unaffiliated issuers 1,922,979 Affiliated issuers 1,315 Income from securities lending—Note 1(b) 20,403 Total Income Expenses: Management fee—Note 3(a) 890,573 Professional fees 41,949 Prospectus and shareholders’ reports 33,277 Shareholder servicing costs—Note 3(c) 13,164 Distribution fees—Note 3(b) 8,353 Custodian fees—Note 3(c) 7,129 Directors’ fees and expenses—Note 3(d) 2,534 Loan commitment fees—Note 2 1,367 Miscellaneous 9,837 Total Expenses Less—reduction in fees due to earnings credits—Note 3(c) (5) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 16,732,663 Net unrealized appreciation (depreciation) on investments (2,265,513) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Operations ($): Investment income—net 936,519 2,035,275 Net realized gain (loss) on investments 16,732,663 9,806,504 Net unrealized appreciation (depreciation) on investments (2,265,513) 18,869,439 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (1,991,777) (1,883,935) Service Shares (43,526) (39,024) Total Dividends Capital Stock Transactions ($): Net proceeds from shares sold: Initial Shares 6,011,899 7,813,132 Service Shares 372,003 926,055 Dividends reinvested: Initial Shares 1,991,777 1,883,935 Service Shares 43,526 39,024 Cost of shares redeemed: Initial Shares (16,895,628) (32,411,083) Service Shares (505,995) (1,322,352) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 234,387,363 228,670,393 End of Period Undistributed investment income—net 935,790 2,034,574 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2011 Year Ended (Unaudited) December 31, 2010 Capital Share Transactions: Initial Shares Shares sold 191,125 291,119 Shares issued for dividends reinvested 64,396 69,518 Shares redeemed (541,663) (1,215,789) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 11,977 35,315 Shares issued for dividends reinvested 1,415 1,447 Shares redeemed (16,276) (50,731) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2011 Year Ended December 31, Initial Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 29.90 26.26 19.86 30.50 28.45 26.08 Investment Operations: Investment income—net a .12 .25 .21 .19 .17 .13 Net realized and unrealized gain (loss) on investments 1.88 3.62 6.40 (10.64) 2.04 2.27 Total from Investment Operations 2.00 3.87 6.61 (10.45) 2.21 2.40 Distributions: Dividends from investment income—net (.27) (.23) (.21) (.19) (.16) (.03) Net asset value, end of period 31.63 29.90 26.26 19.86 30.50 28.45 Total Return (%) 6.70 b 14.82 33.75 (34.42) 7.78 9.20 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 c .89 .89 .85 .82 .83 Ratio of net expenses to average net assets .84 c .89 .89 .85 .82 .83 Ratio of net investment income to average net assets .80 c .93 .97 .72 .58 .50 Portfolio Turnover Rate 36.28 b 32.75 34.00 31.74 22.71 32.19 Net Assets, end of period ($ x 1,000) 231,989 227,893 222,600 184,813 331,313 374,537 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2011 Year Ended December 31, Service Shares (Unaudited) 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 29.71 26.10 19.71 30.25 28.21 25.90 Investment Operations: Investment income—net a .08 .18 .16 .12 .10 .07 Net realized and unrealized gain (loss) on investments 1.86 3.60 6.37 (10.55) 2.02 2.24 Total from Investment Operations 1.94 3.78 6.53 (10.43) 2.12 2.31 Distributions: Dividends from investment income—net (.20) (.17) (.14) (.11) (.08) — Net asset value, end of period 31.45 29.71 26.10 19.71 30.25 28.21 Total Return (%) 6.55 b 14.54 33.44 (34.58) 7.49 8.96 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.14 1.14 1.10 1.07 1.08 Ratio of net expenses to average net assets 1.09 c 1.14 1.14 1.10 1.07 1.08 Ratio of net investment income to average net assets .55 c .68 .72 .47 .33 .25 Portfolio Turnover Rate 36.28 b 32.75 34.00 31.74 22.71 32.19 Net Assets, end of period ($ x 1,000) 6,784 6,494 6,070 5,008 8,924 11,372 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: The Dreyfus Socially Responsible Growth Fund, Inc. (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment com-pany.The fund’s investment objective seeks to provide capital growth. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of the Manager, is the distributor of the fund’s shares, which are sold without a sales charge.The fund is authorized to issue 300 million shares of $.001 par value Common Stock. The fund currently offers two classes of shares: Initial shares (150 million shares authorized) and Service shares (150 million shares authorized). Initial shares are subject to a shareholder services fee and Service shares are subject to a distribution fee. Each class of shares has identical rights and privileges, except with respect to the distribution plan, shareholder services plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available, are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental 18 analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following is a summary of the inputs used as of June 30, 2011 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic † 230,104,171 — — Equity Securities— Foreign † 7,812,406 — — Mutual Funds 5,314,547 — — † See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (“ASU”) No. 2010-06 “Improving Disclosures about FairValue Measurements”. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at June 30, 2011. In May 2011, FASB issued ASU No. 2011-04 “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in GAAP and International Financial Reporting Standards (“IFRS”)”. ASU No. 2011-04 includes common requirements for measurement of and disclosure about fair value between GAAP and IFRS. ASU No. 2011-04 will require reporting entities to disclose the following information for fair value measurements categorized within Level 3 of the fair value hierarchy: quantitative information about the unobservable inputs used in the fair value measurement, the valuation processes used by the reporting entity and a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs and the 20 interrelationships between those unobservable inputs. In addition,ASU No. 2011-04 will require reporting entities to make disclosures about amounts and reasons for all transfers in and out of Level 1 and Level 2 fair value measurements. The new and revised disclosures are effective for interim and annual reporting periods beginning after December 15, 2011. At this time, management is evaluating the implications of ASU No. 2011-04 and its impact on the financial statements. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2011, The Bank of NewYork Mellon earned $8,744 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” in the Act. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended June 30, 2011 were as follows: Affiliated Investment Value Value Net Company 12/31/2010 ($) Purchases ($) Sales ($) 6/30/2011 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 772,000 12,394,000 12,243,000 923,000 .4 Dreyfus Institutional Cash Advantage Fund † 7,366,570 40,343,868 43,318,891 4,391,547 1.8 Total † On June 7, 2011, Dreyfus Institutional Cash Advantage Plus Fund was acquired by the Dreyfus Institutional Cash Advantage Fund, resulting in a transfer of shares. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2011, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as 22 income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $36,867,794 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $19,771,483 of the carryover expires in fiscal 2011 and $17,096,311 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2010 was as follows: ordinary income $1,922,959. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2011, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions With Affiliates: (a) Pursuant to a management agreement with the Manager, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Under the Distribution Plan (the “Plan”) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2011, Service shares were charged $8,353 pursuant to the Plan. (c) Under the Shareholder Services Plan, Initial shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the Initial shares average daily net assets for certain allocated expenses with respect to servicing and/or maintaining Initial shares shareholder accounts. During the period ended June 30, 2011, Initial shares were charged $6,144 pursuant to the Shareholder Services Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended June 30, 2011, the fund was charged $710 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended June 30, 2011, the fund was charged $107 pursuant to the cash 24 management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $5. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended June 30, 2011, the fund was charged $7,129 pursuant to the custody agreement. During the period ended June 30, 2011, the fund was charged $2,981 for services performed by the Chief Compliance Officer. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $142,947, shareholder services plan fees $1,000, Rule 12b-1 distribution plan fees $1,348, custodian fees $4,500, chief compliance officer fees $2,259 and transfer agency per account fees $220. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2011, amounted to $86,960,162 and $97,312,248, respectively. At June 30, 2011, accumulated net unrealized appreciation on investments was $34,895,837, consisting of $42,666,526 gross unrealized appreciation and $7,770,689 gross unrealized depreciation. At June 30, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 25 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. 3 Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. 4 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Socially Responsible Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: August 12, 2011 By: /s/ James Windels James Windels, Treasurer Date: August 12, 2011 5 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT) 6
